Leventritt, J.
This order must.be reversed. Upon the return of the precept the tenant moved to" dismiss the proceedings on the ground that ■ the petition failed to disclose that the petitioner, the agent of. the landlord, was duly authorized to institute the proceedings. The justice in granting the motion overlooked the statements of the petition wherein the petitioner averred “ that your petitioner is the agent for Pauline Bennett, who. is .the owner and landlord ” and “ that your petitioner is duly authorized to commence proceedings to dispossess said tenant and those claiming possession under said tenant.”
*806All the allegations required by section 2235- of the Code of ■ Civil Procedure are contained .in the petition, and hence the motion to dismiss, should have been denied.
Fkeedhan, P. J., and MacLean, J., concur.
Order reversed and new trial ordered, with costs to appellant to abide event..